ORDER ON TRUSTEE’S OBJECTION TO CLAIMED EXEMPTIONS
THOMAS C. BRITTON, Bankruptcy Judge.
The trustee has objected to the debtor’s claimed exemptions. (C.P. No. 7) The matter was heard on December 19, 1979.
The question presented here is whether the debtor is entitled to claim a personal property exemption up to the amount of $1,000 as provided in § 4, Art. X of the Florida Constitution. That exemption is allowed only to the “head of a family”. The debtor is a widow whose husband died ten years ago and who presently lives alone and provides support only for herself.
Section 222.19(2), Florida Statutes, specifically provides that the surviving spouse has the status of a head of the family as provided in the Florida Constitution provision noted above and that:
“The acquisition of this status shall inure to the surviving spouse irrespective of the fact that there are not two persons living together as one family under the direction of one of them who is recognized as the head of the family.”
There is no limitation as to the time that the surviving spouse shall continue to have this legal benefit.
It follows that Mrs. Hochman is entitled to the exemption claimed by her in this case and the trustee's objection is overruled.